      CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                          Case No. 11-cr-304 (SRN/JSM)

               Plaintiff,

 v.                                                              ORDER

 Joel Grogan Zigler,

               Defendant.


Gina L. Allery, United States Attorney’s Office, 300 S. 4th St. Ste 600, Minneapolis MN
55415, for the Government.

Joel Grogan Zigler, Reg. No. 16063-041, FCI-Elkton, P.O. Box 10, Lisbon, OH, 44432,
Pro Se Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant Joel Grogan Zigler’s Pro Se Motions

for Release ((“Motion for Release”) [Doc. Nos. 60, 61]) pursuant to 18 U.S.C. §

3582(c)(1)(A). Mr. Zigler seeks compassionate release and requests that the Court reduce

his prison sentence to home confinement because of the dangers posed by COVID-19. The

Government filed a response in opposition to Mr. Zigler’s Motion for Release. (Gov’t’s

Opp’n [Doc. No. 65].)

       Based on a review of the file, record, and proceedings herein, and for the following

reasons, the Court denies Defendant’s motion.
        CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 2 of 16




   I.       BACKGROUND

            A.      Procedural and Factual Background

         On January 30, 2012, Mr. Zigler pleaded guilty to one count of production of child

pornography, pursuant to a Plea Agreement. (Gov’t’s Opp’n at 6.) As noted in the Plea

Agreement, Mr. Zigler reserved his right to argue that a previous 1988 Minnesota State

conviction for attempted use of a minor in a sexual performance did not qualify as a

conviction triggering the enhanced statutory penalties under 18 U.S.C. § 2251(a). (Id. at

6-7.) On May 22, 2012, this Court sentenced him to 300 months of imprisonment. (See

Sentencing Judgment [Doc. No. 42].) Mr. Zigler is currently incarcerated at FCI-Elkton in

Ohio.     He has a projected release date of January 10, 2033. BOP Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed June 26, 2020).

            B.     FCI-Elkton

         FCI-Elkton has had difficulty containing the spread of COVID-19. Indeed, the

Attorney General has highlighted FCI-Elkton as one of three facilities where the BOP is

“experiencing significant levels of infection . . . ” William P. Barr, Attorney General,

Memorandum for Director of Bureau Prisons: Increasing Use of Home Confinement at

Institutions      Most      Affected      by       COVID-19       (Apr.      3,     2020),

https://www.justice.gov/file/1266661/download. The Bureau of Prisons (“BOP”) website

lists FCI-Elkton as having the second highest level of inmate infections among BOP

facilities, and the third highest level of inmate deaths. See COVID-19: Coronavirus,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last accessed June 26,

2020).

                                               2
        CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 3 of 16




         In connection with a federal class action habeas petition commenced by FCI-Elkton

inmates in the Northern District of Ohio, the district court specifically found that the

number of reported cases of inmate infections likely understates the number of actual cases

“given the paltry number of tests the federal government has made available for the testing

of Elkton’s inmates.” Wilson v. Williams, -- F. Supp. 3d --, 2020 WL 1940882, at *2 (N.D.

Ohio Apr. 22, 2020), appeal filed, No. 20-3447, 2020 WL 2120814 (6th Cir. Apr. 27,

2020). Based on the threat posed by COVID-19, the district court identified a subclass of

FCI-Elkton inmates who—due to age and/or certain medical conditions—were particularly

vulnerable to complications, including death, if they contracted the virus, and granted

certain preliminary injunctive relief, including requiring the BOP to evaluate the subclass

members for compassionate release and transfer out of FCI-Elkton. Id. at *6, 10-11.

         The district court’s carve-out of a medically vulnerable subclass of Elkton inmates

still appears instructive here, even though the Sixth Circuit recently vacated the preliminary

injunction order. See Wilson v. Williams, -- F. Supp. 3d --, No. 20-3447, 2020 WL 3056217

(6th Cir. June 9, 2020). Although decided in the context of an alleged Eighth Amendment

violation, which uniquely requires a showing of a prison official’s “deliberate indifference”

to a substantial risk of serious harm, the Sixth Circuit made two relevant findings when

determining that petitioners were unlikely to succeed on the merits of their claim. Id. at

*5-8.

         In reviewing the conditions at Elkton, for instance, the Sixth Circuit evaluated the

BOP’s six-phase plan to mitigate the risk of COVID-19 spreading at the facility. Phase

One of the BOP’s action plan involved “creating a strategic response plan” in January 2020.

                                              3
     CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 4 of 16




Id. at *2. The BOP implemented Phase Two on March 13, 2020, “which suspended social

and legal visits, inmate facility transfers, staff travel and training, contractor access, and

volunteer visits.” Id. Elkton then began implementing Phase Two “health screening of

arriving inmates and staff for COVID-19 symptoms and risk factors on March 22.” Id.

Additionally, the BOP modified operations to “maximize physical distancing, including

staggering meal and recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id.

       Phase Three involved “inventorying the BOP’s cleaning, sanitation, and medical

supplies.” Id. In Phase Four, beginning on March 26, 2020, the BOP “expanded its initial

screening procedures to mandate use of a screening tool and temperature check, and require

asymptomatic arrivals to be placed in quarantine for fourteen days and symptomatic

arrivals to be isolated until they tested negative for the virus or were cleared by medical

staff.” Id. Five days later, in Phase Five, the BOP required all inmates to be secured to

their quarters for a fourteen-day period with limited access to the commissary, laundry,

showers, telephone, and other services.” Id. The BOP “also coordinated with the U.S.

Marshals Service to decrease incoming arrivals during this period.” Id. Phase Six extended

the Phase-Five period through May 18, 2020. Id.

       The Sixth Circuit first reviewed the above-measures that the BOP had taken and

found they are a “reasonable response to the risk the virus posed.” Id. at *8. But, it also

acknowledged that “the transmissibility of the COVID-19 virus in conjunction with

Elkton’s dormitory-style housing . . . and the medically vulnerable subclass’ health risks”

present conditions of incarceration “posing a substantial risk of serious harm.” Id. at *7.

                                              4
     CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 5 of 16




          C.      Parties’ Arguments

       Mr. Zigler does not, however, appear to be currently identified by the BOP in Wilson

as a member of the medically vulnerable subclass. Wilson v. Williams, No. 20-cv-00794

[Doc. No. 35] (N.D. Ohio Apr. 30, 2020). Nonetheless, in his motion, he asserts that in

light of the severe risks associated with the COVID-19 outbreak at FCI-Elkton, he is

eligible for release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Def.’s Mot. [Doc. No. 60] at

1.) He contends that the prison is providing inadequate protection for inmates and that his

medical diagnoses place him at a greater risk should he contract COVID-19 according to

the guidelines promulgated by the Centers for Disease Control and Prevention (“CDC”),

(Id. at 1-4.) Specifically, he asserts that he has a “heart murmur, sleep apnea, history of

smoking, [] pneumonia, [] anxiety and depression.” (Id. at 5-6) (further stating that he has

health issues with “migraine, umbilical hernia and borderline high cholesterol.”).       Mr.

Zigler argues that these risks present “extraordinary and compelling” reasons to grant his

request for compassionate release. (Id. at 8.)

       The Government opposes Mr. Zigler’s motion on three main grounds. First, the

Government argues that his motion should be denied because he has failed to exhaust his

administrative remedies or alternatively that he failed to wait 30 days from the warden’s

receipt of a request for release before seeking judicial intervention. (Gov’t’s Opp’n at 11.)

As a result, the Government argues that the Court lacks jurisdiction. (Id. at 11-13.) And,

even if administrative exhaustion requirement is not “viewed as jurisdictional” by the

Court, the Government maintains the requirement is a “mandatory claim-processing rule”

which must be enforced once properly raised. (Id.) (citing Eberhart v. United States, 546

                                             5
      CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 6 of 16




U.S. 12, 19 (2005)). Second, the Government contends that Mr. Zigler’s motion fails on

the merits. (Id. at 21–29.) Third, the Government contends that the Court has no authority

to order the BOP to place Mr. Zigler in home confinement. 1 (Id. at 26-29.) Finally, the

Government maintains that the BOP is taking appropriate action to curtail the spread of

COVID-19 within its facilities. (Id. at 2-5.)

    II.      DISCUSSION

             A.     The Law

          “[A] court may not modify a term of imprisonment once it has been imposed”

except pursuant to statute. United States v. Kachina, 2020 WL 2539270, at *1 (D. Minn.

May 19, 2020) (citing 18 U.S.C. § 3582(c)); see also McIndoo, 2020 WL 2201970, at *2.

The compassionate release provision, as amended by the First Step Act, is such a statutory

exception. 18 U.S.C. § 3582(c)(1)(A).

          The First Step Act 2 amended this provision with the goal of increasing “the use and

transparency of compassionate release” and the section now allows defendants, for the first

time, to petition district courts directly for compassionate release. United States v.



1
       The Government appears to misapprehend the nature of the relief requested by Mr.
Zigler in making this argument. (See Def.’s Mot. at 1-3.) While the Court is not authorized
to order the BOP to place Defendant on home confinement, “if the standard set forth at
18 U.S.C. § 3582(c)(1)(A) is satisfied, the Court is authorized to reduce Defendant’s prison
sentence to time served and impose home detention or incarceration as a condition of
supervised release.” United States v. McIndoo, --F. Supp. 3d--, 2020 WL 2201970, at *3
n.6 (W.D.N.Y. May 6, 2020).
2
       The First Step Act also amended other provisions of the U.S. Code with the goal of
“promot[ing] rehabilitation of prisoners and unwind[ing] decades of mass incarceration.”
Stephenson, 2020 WL 2566760, at *2 (citing Cong. Research Serv., R45558, The First Step
Act of 2018: An Overview 1 (2019)).
                                                6
     CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 7 of 16




Stephenson, 2020 WL 2566760, at *2 (S.D. Iowa May 21, 2020). Under the old regime,

defendants could petition only the BOP Director, who could then make a motion, at his or

her discretion, to the district court. See U.S. Sentencing Guidelines Manual (“U.S.S.G.”)

§ 1B1.13 cmt. n.4 (U.S. Sentencing Comm’n 2018). The amended provision provides as

follows:

             The court may not modify a term of imprisonment once it has
             been imposed except that ... the court, upon motion of the
             Director of the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of
             Prisons to bring a motion on the defendant's behalf or the lapse
             of 30 days from the receipt of such a request by the warden of
             the defendant’s facility, whichever is earlier, may reduce the
             term of imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not
             exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that ...
             extraordinary and compelling reasons warrant such a
             reduction[.]

18 U.S.C. § 3582(c)(1)(A).

      While the statute does not define “extraordinary and compelling reasons,” Congress

authorized the Sentencing Commission to “describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be

applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission enumerates

several “extraordinary and compelling reasons” justifying a reduction of sentence,

including the “medical condition of the defendant,” the defendant’s “age” and “family

circumstances.” U.S.S.G. 1B1.13 cmt. n.1(A)-(C).



                                              7
     CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 8 of 16




       As relevant here, a defendant’s medical condition, in narrow circumstances, may

form the basis for a reduction in sentence under the Commission’s policy statement. See

id. The policy statement provides that a reduction is warranted if the defendant is suffering

from either (1) a “terminal illness” or (2) a serious physical or mental condition “that

substantially diminishes” the ability of the defendant to provide self-care and “from which

he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). The policy statement

also provides a catch-all provision, allowing courts to consider “other extraordinary and

compelling reasons that exist either separately or in combination with previously described

categories.” 3 United States v. Walker, No. 16-cr-33(1) (DWF/LIB), 2020 WL 2490101,

at *3 (D. Minn. May 14, 2020) (citing U.S.S.G. § 1B1.13)).

       To apply the Commission’s guidance above, in conjunction with the amended

statutory directive in 18 U.S.C. § 3582(c)(1)(A), numerous district courts, including in this

district, have found that the following three issues must be considered in evaluating a

compassionate release application: (1) whether “extraordinary and compelling reasons

warrant a sentence reduction consistent with the Sentencing Commission’s policy

statement”; (2) whether the sentencing factors under § 3553(a), “to the extent they are


3
        Although the policy language only allows the Director of the BOP to identify other
grounds that amount to “extraordinary and compelling reasons,” the Court agrees with
numerous district courts, including in this Circuit, that have interpreted this provision to
allow courts, in addition to the Director, the discretion to consider other relevant factors.
See United States v. Ramirez, 2020 WL 2404858 (D. Mass. May 12, 2020) (collecting cases
and finding that courts “have the authority to consider other relevant factors” because such
an interpretation “best comports with the First Step Act.”); see also United States v. Brown,
-- F. Supp. 3d--, 2020 WL 2091802, at *5-7 (S.D. Iowa Apr. 29, 2020) (finding that “the
district court assumes the same discretion as the BOP Director when it considers a
compassionate release motion properly before it.”).
                                             8
     CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 9 of 16




applicable,” weigh in favor of a sentence reduction; and (3) whether the “prisoner is a

danger to the safety of any other person or to the community.” United States v. White, 13-

cr-20653, 2020 WL 2557077 (E.D. Mich. May 20, 2020) (quoting United States v. Wong

Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2 (E.D.N.Y. July 30, 2019) (citing United

States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July 25, 2019); (further citations

omitted)).

       Moreover, as the movant, the defendant carries the “burden to show he is entitled to

a sentence reduction.” United States v. Estabrook, No. 10-cr-109, 2020 WL 2544422, at

*4 (D.N.D. May 19, 2020) (citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)

(finding burden is on the defendant to establish that a sentence reduction is warranted under

18 U.S.C § 3553(c)(2)); see also United States v. Morrison, 2020 WL 2555332, at *2

(S.D.N.Y. May 20, 2020) (“[t]he defendant has the burden to show he is entitled to a

sentence reduction.”) (internal quotation and citation omitted); United States v. Cabrera,

2020 WL 2549941, at *2 (C.D. Ill. May 19, 2020) (same) (internal quotation omitted).

             B.    Analysis

                  1.       Exhaustion of Administrative Remedies

       The Court first considers whether it has the authority to grant Defendant’s motion.

As explained above, the compassionate release statute expressly provides that a court may

only reduce a defendant’s sentence pursuant to the provisions of the statute after the

defendant has “fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant's facility, whichever is earlier . . .” 18

                                             9
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 10 of 16




U.S.C. § 3582(c)(1)(A). In other words, to be entitled to relief pursuant to § 3582(c)(1)(A),

a defendant generally must exhaust administrative remedies or demonstrate that 30 days

have elapsed since he submitted a request for a motion to the facility’s warden.

       Although the Government argues that Mr. Zigler has not made an administrative

compassionate release request with the BOP, (Gov’t’s Opp’n at 7), he argues to the

contrary in his motion. Mr. Zigler asserts that there were “no forms available for the

internal administrative process and no staff available at FCI Elkton to process the forms,”

but that he sent an electronic request to the “Unit Team and Warden for consideration of

home confinement.” (Def.’s Mot. at 3.) In his reply, he further asserts, and submits

documentation, that the Warden denied his electronic request for compassionate release on

April 27, 2020, and again on April 28, 2020. (Def.’s Reply [Doc. No. 71] at 1, Exs. A-C.)

       The Court therefore finds that more than 30 days have lapsed from the receipt of

Mr. Zigler’s request for release by the warden, which is all the statute appears to require

before he can proceed in district court. 18 U.S.C. § 3582(c)(1)(A). Put differently, the

BOP has been afforded more than 30 days to review Mr. Zigler’s electronic administrative

request for compassionate release, therefore “satisfying the terms of the statute.” See, e.g.,

United States v. Olejniczak, 2020 WL 2846591 (W.D.N.Y. June 2, 2020) (ruling on the

merits of a compassionate release motion because thirty days elapsed from the warden’s

receipt of defendant’s administrative request for compassionate release); United States v.

Shabudin, --F. Supp. 3d--, 2020 WL 2464751, at *1 (N.D. Cal. May 12, 2020) (ruling on

the merits of a compassionate release motion when filed two days after request was

submitted to the warden because thirty days had expired from inmate’s administrative

                                             10
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 11 of 16




request). Because Mr. Zigler appears to have exhausted his administrative remedies in this

regard, the Court may therefore turn to the merits of his motion.

                   2.       Compassionate Release Under § 3582(c)(1)(A)

       The Court next considers whether release under these facts is warranted. As

explained above, the Sentencing Commission’s guidance provides that an inmate’s medical

condition can, alone, sometimes be sufficiently extraordinary and compelling under §

3582(c)(1)(A). U.S.S.G. § 1B1.13 cmt. 1(A)(i) (noting that the condition must be “serious

and advanced with an end of life trajectory” or “substantially diminish the ability of the

inmate to provide self-care” within the facility and be one “from which he or she is not

expected to recover.”). Alternatively, an inmate’s serious medical condition “in

combination with” additional factors may also justify compassionate release. U.S.S.G.§

1B1.13 cmt. n.1(A)-(D).

       Mr. Zigler argues that the COVID-19 pandemic, in combination with his medical

conditions, warrants compassionate release.       Although the Court does not intend to

diminish the risk of COVID-19 in the federal prison system, especially at FCI-Elkton, the

Court agrees with the findings of several courts that “mere speculation of the possibility of

contracting the virus” is insufficient to justify release under § 3582(c)(1)(A). United States

v. Fry, No. 11-cr-141 (PAM/KMM), 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020)

(citing United States v. Hamilton, No. 19-cr-54, 2020 WL 1323036, at *2 (E.D.N.Y. Mar.

20, 2020)); see also Raia, 954 F.3d at 957 (“the mere existence of COVID-19 in society

and the possibility that it may spread to a particular a particular prison alone cannot

independently justify compassionate release.”). Rather, district courts require, in the

                                             11
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 12 of 16




context of the general danger presented by COVID-19, that an inmate demonstrate both “a

particularized susceptibility to the disease” and “a particularized risk of contracting the

disease at his prison facility.” United States v. Feiling, --F. Supp. 3d--, 2020 WL 1821457,

at *7 (E.D. Va. Apr. 10, 2020) (collecting cases); Ramirez, 2020 WL 2404858, at *3;

Shamilov, 2020 WL 2029600, at *3.

       Against these standards, Mr. Zigler fails to present extraordinary and compelling

reasons for his release. Mr. Zigler, who is 55 years of age, is not at an age that is

particularly susceptible to an increased risk of COVID-19 complications.              CDC,

Coronavirus     Disease      2019:     People     Who       Are     At     Higher     Risk,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (last accessed June 26, 2020). Nonetheless, he asserts that he has several

conditions, including a heart murmur, sleep apnea, high cholesterol, esophageal reflux,

pneumonia and history of smoking, which make him more vulnerable to becoming

seriously ill should he contract COVID-19. (Def.’s Mot. at 5; Def.’s Reply at 6-8.)

       The Court disagrees for two reasons. First, the documentation Mr. Zigler offers

does not sufficiently demonstrate any of his ongoing health concerns. For instance,

although he asserts that he has a heart murmur, he only submits one echocardiogram

conducted in June of 2019 and attempts to explain the test results without referring to any




                                            12
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 13 of 16




medical authority. 4 (Def.’s Reply at 6-7, Ex. K.) None of his other alleged conditions are

documented. See United States v. Black, No. 5:18-cr-646-1, 2020 WL 1930149, at *3

(N.D. Ohio Apr. 21, 2020) (no extraordinary and compelling reason where the defendant

offered no medical records substantiating his claim of being treated for high blood pressure

and diabetes); United States v. Dickson, No. 1:19-cr-251-17, 2020 WL 1904058, at *4

(N.D. Ohio Apr. 17, 2020) (no extraordinary and compelling reason where the defendant

offered no medical records of claimed asthma); Shamilov, 2020 WL 2029600 at *2-3

(citing United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 1472320, at *2 (D.N.M

Apr. 3, 2019)) (denying motion for compassionate release where inmate provided no

documentation of underlying conditions).         And, the Government in fact submitted

Defendant’s medical records, which appear to indicate only that he is currently on

medication for anxiety and depression and his sleep apnea is in remission. ([Doc. No. 67]

at 2, 44.) There is no reference to either a history of smoking, heart murmur, or pneumonia

in his records. (Id.)

       Second, even assuming his underlying medical conditions exist, none of the

conditions have been identified by the CDC as specifically increasing the risk for

developing serious illness from COVID-19. Although Mr. Zigler contests that his medical

records demonstrate his sleep apnea is in remission, (Def.’s Reply at 6), asserting that he



4
       The Court further notes that the echocardiogram appears to indicate that his
cardiac chambers are within “normal size”; his left ventricular function is “preserved;”
and his “mitral regurgitation; tricuspid regurgitation and aortic insufficiency” are
described as “mild.” ([Doc. No. 71] Def.’s Ex. K.) There is nothing in the record before
the Court that suggests any of these results are clinically significant.
                                            13
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 14 of 16




has been denied “surgery” and a “sleep study” test by the BOP for this condition, this

argument appears to miss the point. The CDC does not identify sleep apnea as specifically

increasing the risk of complications from the virus. Although the CDC lists those with

“serious heart conditions” and who are “immunocompromised,” which includes smokers,

as individuals with a higher risk for severe illness from the virus, there is nothing in the

record before the Court that suggests his heart murmur qualifies as a serious heart

condition. Moreover, Mr. Zigler has proffered nothing to indicate that his particular history

of smoking has left him immunocompromised or that it has otherwise impacted his health.

The Court is therefore unable to find that Mr. Zigler is at an elevated risk of developing the

more severe symptoms of COVID-19 as a result of his conditions.

       As for whether Mr. Zigler has a heightened risk of contracting the virus based on

the conditions of the facility, the Government expressly acknowledges that he is “being

held at a facility where a notable outbreak has occurred.”          (Gov’t’s Opp’n at 28.)

Nonetheless, the Court agrees with the findings of other courts that this risk alone is

insufficient to automatically warrant compassionate release. See, e.g., United States v.

Mobasseri, 2020 WL 3026070, at *3-4 (N.D. Ohio June 5, 2020) (denying motion for

compassionate release despite acknowledging that the presence of COVID-19 at Elkton

weighs in favor of release); United States v. Schultz, 2020 WL 2764193 at *7-8 (W.D.N.Y.

May 28, 2020) (denying compassionate release of an inmate detained at FCI-Elkton

because § 3553(a) factors weighed against release and inmate was a danger to community);

United States v. Murphy, 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

motion for compassionate release of an inmate with asthma detained at FCI-Elkton because

                                             14
    CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 15 of 16




his asthma appeared to be managed by prescribed inhaler and § 3553(a) factors weighed

against release); McIndoo, 2020 WL 2201970, at *9 (denying motion for compassionate

release of an inmate detained at FCI-Elkton due to failure to exhaust administrative

remedies); Black, 2020 WL 1930149, at *3 (denying motion for compassionate release of

inmate detained at FCI-Elkton, in part, because inmate failed to “establish that he is at a

higher risk of contracting COVID-19.”).

       The Court therefore finds that Mr. Zigler’s medical condition does not warrant

compassionate release. The Court further finds that no other compelling circumstances

support his request. In fashioning an appropriate sentence, the Court applied the § 3553

factors to Mr. Zigler. While Mr. Zigler’s record during imprisonment demonstrates his

significant work regarding rehabilitation, he has only served approximately one-third of

his total sentence. Cutting his sentence by nearly two-thirds would not “promote respect

for the law, provide just punishment, afford adequate deterrence, []protect the public from

further crimes” nor “reflect the seriousness of his offense.” Schultz, 2020 WL 2764193, at

*7 (citing 18 U.S.C § 3553 (a)).

       Indeed, as noted in his presentence investigation report, Mr. Zigler’s underlying

offense involved directly initiating contact with a 17-year-old boy on myspace.com, and

then luring him and his 17-year-old friend to a hotel, where Mr. Zigler supplied them with

alcohol and marijuana and showed them pornography. (Gov’t’s Opp’n at 6.) He then

videotaped both boys masturbating and paid them $150 each. (Id.) A few weeks later, he

brought the boys to the same hotel and performed oral sex on both of them. (Id.) After

one of the boys reported the incident to his parents and law enforcement, a search warrant

                                            15
       CASE 0:11-cr-00304-SRN-JSM Document 72 Filed 06/26/20 Page 16 of 16




revealed photos of one boy and video clips of the other at Mr. Zigler’s residence. (Id.)

Although he continues to assert, in his reply, that he was unaware that both boys were

minors, (Def.’s Reply at 4-5), he admitted at his sentencing that he should have “verif[ied]

their age[s]” by “checking” each of their “ID,” but did not. ([Doc. No. 54] at 21.)

Moreover, this assertion carries less weight when viewed against his prior state conviction

also involving minors, in which he targeted victims in a high school locker room. (Id. at

24.)

          For this disturbing and egregious conduct, a fair, just, and reasonable sentence was

imposed which, in this Court’s view, would be severely undermined by a reduction to time

served after only approximately 103 months.

          Accordingly, for all of the reasons stated above, Defendant’s Motion for Release is

denied.

   III.      ORDER

          Accordingly, IT IS HEREBY ORDERED that:

          1. Defendant’s Pro Se Motions for Release [Doc. Nos. 60, 61] are DENIED.

Dated: June 26, 2020                                s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                               16
